EXHIBIT 10.1 THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL SECOND AMENDMENT TO SUPPLY AND RESELLER AGREEMENT This Second Amendment (“Second Amendment”) to the Supply and Reseller Agreement dated August 12, 2013, is made this 26th day of July, 2016 (“Second Amendment Effective Date”), by and between LIFE TECHNOLOGIES CORPORATION, a Delaware corporation, that is a wholly-owned subsidiary Thermo Fisher Scientific, Inc., with a principal business address at 29851 Willow Creek Road, Eugene, Oregon 97402, USA (“LTC”) and OXFORD IMMUNOTEC, LTD., a company incorporated under the laws of England and Wales, with a principal business address at 94C Innovation Drive, Milton Park, Abingdon, Oxfordshire, OX14 4RZ, United Kingdom (“OI”). LTC and OI may be referred to individually as a “Party” and collectively as the “Parties.” WHEREAS, LTC and OI entered into a Supply and Reseller Agreement effective August 12, 2013, which was amended on March 1, 2014 (collectively, the “AGREEMENT”); and WHEREAS, the Parties have agreed to extend the expiration date of the AGREEMENT until December 31, 2018 and to establish the purchase price for LTC PRODUCTS for the remaining duration of the AGREEMENT; and WHEREAS, the Parties have agreed that the LTC PRODUCT will bear a revised label indicating that it has been manufactured by LTC for OI; and WHEREAS, the Parties have agreed to update LTC’s information for notices under the AGREEMENT; NOW THEREFORE, in consideration of the premises and of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties intending to be legally bound agree as follows: Amendment Numbered paragraph 2.9 of the AGREEMENT shall be deleted in its entirety and replaced with the following paragraph: 2.9“FIELD OF USE” means use related to the performance of ELISPOT assays for human in vitro diagnostic applications. Oxford Immunotec Second Amendment to Supply and Reseller Agreement Page 1 of 9 EXHIBIT 10.1 THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL Amendment Numbered paragraph 2.13 of the AGREEMENT shall be deleted in its entirety and replaced with the following paragraph: 2.13“OI TESTING SERVICE” means use of LTC PRODUCT(S) or OI PRODUCT(S) to perform an ELISPOT test for fee consideration by or on behalf of OI. Amendment Clause (d) of numbered paragraph 3.2 of the AGREEMENT shall be deleted in its entirety and replaced with the following clause: (d) OI’s or its AFFILIATES’ internal research and development relating to OI PRODUCTS and OI TESTING SERVICES. Amendment Numbered paragraph 4.5 of the AGREEMENT shall be deleted in its entirety and replaced with the following paragraph: OI acknowledges that LTC PRODUCTS that are commercialized by LTC and its AFFILIATES primarily as research reagents may not be on the US Toxic Substances Control Act (TSCA) inventory and are exempt from Pre-Manufacture Notification (PMN) requirements under TSCA, or similar regulations or government controls in other jurisdictions. OI shall be solely responsible for obtaining all applicable regulatory authorizations, consents and licenses, including pre-market approvals, and OI must comply and require its AFFILIATES and DISTRIBUTORS to comply with all governmental requirements, including but not limited to, all applicable laws, statutes, regulations, and treaties, relating to the manufacture, pre-marking and marketing, sale, performance, storage, shipment, and distribution of OI PRODUCTS and/or OI SERVICES by or on behalf of OI, and relating to the performance of OI’s duties and obligations under this AGREEMENT. LTC or its AFFILIATES shall provide directly to any applicable regulatory agencies any information or documentation which is reasonably requested in order for OI or its AFFILIATES to obtain and maintain certifications or regulatory approvals for the labelling, marketing, sale or distribution of the LTC PRODUCTS as contemplated by this AGREEMENT. Oxford Immunotec Second Amendment to Supply and Reseller Agreement Page
